This is an action by F.W. Hammond against the Commissioners of the Land Office of the State of Oklahoma, to quiet title to certain lots located in the city of Lawton. The lots were originally a portion of a tract of land granted to the state under the Enabling Act for school purposes. They were sold to various persons by the Commissioners of the Land Office and *Page 128 
certificates of purchase were issued them which provided for deferred payments as authorized by section 9342, C. O. S. 1921. The purchasers failed to make the deferred payments, and also failed to pay the taxes. The lots were sold to the county at a delinquent tax sale.
Plaintiff thereafter purchased them from the county at resale and a resale tax deed was issued to him. The trial court held the tax deed void and rendered judgment in favor of defendant.
The execution of the tax deed was prohibited by section 9321, C. O. S. 1921. In the case of Clark v. Board of Com'rs of Cimarron County, 143 Okla. 18, 285 P. 127, this court announced the following rule:
"The purchaser, at a tax sale, of state school land sold by the Commissioners of the Land Office on deferred payments evidenced by note and certificates of sale, is not entitled to the issuance of a tax deed to the land, and the issuance of a tax deed therefor is prohibited. His right is to be substituted in the place of the holder and owner of the certificate of sale as the assignee thereof."
See, also, Hammond v. State ex rel. Com'rs of Land Office,151 Okla. 87, 300 P. 396.
Plaintiff contends that section 9321, C. O. S. 1921, was repealed by chapter 130, Session Laws 1919, and further contends that it is unconstitutional. Both of these contentions were decided against him in the case of Fullerton v. State ex rel. Com'rs of Land Office, 140 Okla. 122 282 P. 674.
Judgment is affirmed.
LEASTER, C. J., CLARK, V. C. J., and RILEY, CULLISON, SWINDALL, ANDREWS, McNEILL, and KORNEGAY, JJ., concur.